Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit, treatment module, release module, application and control module”.
Where the control unit, control module, release module and application are stated for purpose in the specification but do not state a specific hardware.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

Claim 9 is objected to because of the following informalities:  at the end of the claim “,” should be replace with “.”.  Appropriate correction is required.





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-3, 5, 9-10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,265,016. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject. Claim 2 of U.S. Patent No. 10,265,016 is narrower and cover all the limitations in claims 1, 2-3, 5, 9-10 and 17 of the current application. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim language is interpreted under 112(f) for “control module, control unit, release module and application modules”.  There is no corresponding structure or algorithm in the specification which would show possession to one of skill or ordinary skill as there is no information on how to transform a general purpose computer into a specialized computer. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding the language of “control module, application module, release module and control unit” it is unclear from the interpretation under 112(f) whether this should be software or hardware.  For examination purposes control is taken as a controller or computer capable of performing the tasks.  Furthermore, it is unclear if the control module and control unit are the same controller or if they are separate control structures. 

Regarding the hyperthermia device and treatment module, it is unclear if these must be separate modules or devices from the claim language. 

Claim element “control module, control unit, release module and application module” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-6, 7-9, 11-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myhr (US 20100185080 (provided in the IDS)) in view of Myhr (US 20090221902 (provided in the IDS); herein referred to as “Myhr2”) and Skliar et al. (US 20110137147 (provided in the IDS)).

Regarding claim 1, Myhr teaches: An oncological treatment system, comprising:
a diagnostic imaging system (Fig. 4, 3), the diagnostic imaging system comprising: a magnetic resonance imaging system for providing an image representation of at least a portion of a subject of interest positioned in an examination space (Fig. 4, 3 and abstract; specifically where the MRI is used to monitor in and around the region of interest); 
a hyperthermia device for locally heating a target zone within the portion of the subject of interest (Fig. 4, 3; specifically the energy source and abstract; specifically a focusable energy source for targeting a region of interest in a human or animal to achieve hyperthermia);
wherein the diagnostic imaging system is arranged to provide a diagnostic image representation of the portion of the subject of interest by correlating image representations obtained at different temperatures of the target zone (Fig. 4, 3, abstract and [0014]-[0015]; specifically where the MRI is an imaging unit and its monitoring temperature and therefore it is imaging temperature); 
the diagnostic image representation comprising information on temperature dependent changes of the metabolism of the subject of interest ([0016]; specifically monitoring temperature or the resulting oxygen levels to know that an increase in blood flow occurs for better and increased transport of chemotherapeutic agents);
a treatment module for applying a treatment to the subject of interest, the treatment module arranged for destroying cells within the target zone, the treatment module comprising is a high power linear accelerator or a chemotherapy/drug release module (Fig. 4, 3; specifically the Drug release, radiation or other; [0016]; specifically delivery of chemotherapeutic agents and [0068]). 

Myhr does not teach explicitly a control module for controlling the treatment module for applying the treatment based on diagnostic image representations obtained by the diagnostic imaging system; however, Myhr 2 does teach: a control module for controlling the treatment module for applying the treatment based on diagnostic image representations obtained by the diagnostic imaging system (Fig. 5 and [0155]; specifically the CPU and control of the treatment). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the MR guided cancer treatment system as taught by Myhr to include the CPU and control system as taught by Myhr2.  The motivation to do this would be to use a known processor or control structure to control devices or computer outputs.

Myhr does not teach explicitly control unit for controlling the magnetic resonance imaging system and the hyperthermia device, but Skliar does teach: control unit for controlling the magnetic resonance imaging system and the hyperthermia device (abstract; specifically the control system that controls the imaging device and the thermal device and [0003]; where thermal device for heating can be an US and [0029]; specifically that the imager can be MRI).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the MR guided cancer treatment system as taught by Myhr to include the CPU and control system as taught by Skliar.  The motivation to do this would be to use a known processor or control structure to control devices or computer outputs.

Regarding claim 2, Myhr teaches: the magnetic resonance imaging system to provide an image representation of the portion of the subject of interest when the hyperthermia device is inactive ([0026] and [0027]; specifically that the MR imaging is passive for monitoring and tracking and thus would occur prior to energy being given an d[0059]; specifically that MRI is used for imaging and the hyperthermia device does not need to be active as any device can be turned on and off). Myhr 2 teaches: wherein the control unit is arranged to perform a pulsed operation of the hyperthermia device ([0028]; specifically pulsing to heat tumor).

Regarding claim 3, Myhr teaches: wherein the hyperthermia device is an ultrasonic and/or an radio-frequency irradiation device ([0024]; specifically where the energy source can be ultrasound or radiation applied).

Regarding claim 5, Myhr teaches: wherein the diagnostic imaging system is arranged to provide a diagnostic image representation of the portion of the subject of interest including hypoxia information of the portion of the subject of interest ([0016]; specifically monitoring temperature or the resulting oxygen levels to know that an increase in blood flow occurs for better and increased transport of chemotherapeutic agents).

Regarding claim 6, Myhr teaches: wherein the control module is further adapted to control the hyperthermia device for locally heating the target zone within the portion of the subject of interest together with the treatment module for applying the treatment ([0016] and [0024]; specifically monitoring the temperature which is directly correlated to control of treatment which is therefore used to control treatment and hyperthermia).

Regarding claims 7 and 8, claim 7 and 8 is the software package for performing the steps by the system as claimed in claim 1 and 5. It is thus rejected similarly to claim 1 and 5 over Myhr, Myhr2 and Skliar.  See claim 1 and 5 above. Where the software is taught by Myhr, ([0033]; specifically system with software and algorithms and [0060]).

Regarding claims 9, 11 and 17, claim 9, 11 and 17 are a similar system as claimed in claim 1 and 5. It is thus rejected similarly to claim 1 and 5 over Myhr, Myhr2 and Skliar.  See claim 1 and 5 above.

Regarding claim 12, Skliar et al. does teach: wherein the treatment module is integral with the magnetic resonance imaging system (abstract; specifically the control system that controls the imaging device and the thermal device  making them integral to each other and [0003]; where thermal device for heating can be an US and [0029]; specifically that the imager can be MRI).

Regarding claim 13, Myhr does not teach explicitly, but Myhr 2 does teach: a  control module for controlling the treatment module for applying the treatment based on diagnostic image representations obtained by the diagnostic imaging system (Fig. 5 and [0155]; specifically the CPU and control of the treatment).

Regarding claim 14, claim 14 is the system of the device as claimed in claim 2. It is thus rejected similarly to claim 2 over Myhr, Myhr2 and Skliar.  See claim 2 above.

Regarding claim 15, claim 15 is the system of the device as claimed in claim 3. It is thus rejected similarly to claim 3 over Myhr, Myhr2 and Skliar.  See claim 3 above.

Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myhr (US 2010018508 (provided in the IDS)), Myhr (US 20130096595 (provided in the IDS) herein referred to as “Myhr2”) and Skliar et al. (US 20110137147 (provided in the IDS)), as seen in claim 1 above, in further view of Viglianti et al. (US 20040101969 (provided in the IDS)).

Regarding claim 4, Viglianti teaches: further comprising an application module for applying a contrast agent to the subject of interest ([0003]; specifically the liposomes with a contrast agent to monitor drug delivery using MRI imaging).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the MR guided cancer treatment system as taught by Myhr, Myhr2, and Skliar to include the contrast agent as taught by Vigilianti.  The motivation to do this would be use a known aspect of imaging to improve image quality in a known imaging system or device.

Regarding claim 16, claim 16 is the system of the device as claimed in claim 4. It is thus rejected similarly to claim 4 over Myhr, Myhr2 and Skliar.  See claim 4 above.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myhr(US 2010018508 (provided in the IDS)), Myhr (US 20130096595 (provided in the IDS) herein referred to as “Myhr2”) and Skliar et al. (US 20110137147 (provided in the IDS)), as seen in claim 1 above, in further view of Akahoshi et al. (US 2012/0295274 (provided in the IDS)).

Regarding claim 10, Myhr, Myhr2 and Skliar do not teach explicitly, but Akahoshi teaches: wherein the treatment module is a high power linear accelerator ([00168]; specifically the LINAC).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the MR guided cancer treatment system as taught by Myhr, Myhr2, and Skliar to include the LINAC as taught by Akahoshi. The motivation to do this would be to combine different imaging modalities with different therapeutic devices (Akahoshi, [0168]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793